DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 16 is objected to because of the following informalities:  line 2 - examiner suggests amending ‘to transmitting’ to --to transmit--.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,052,097 to Mashiach et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 to Mashiach et al. discloses a device for testing a sleep apnea implant during an implantation procedure, comprising: an implant activator configured to selectively transfer power to the sleep apnea implant during the implantation procedure to cause modulation of at least one hypoglossal nerve prior to final fixation of the sleep apnea implant to tissue, wherein the implant activator includes a power source, the power transferred to the sleep apnea implant is supplied by the power source, the power source is configured to wirelessly transfer power from the power source to the sleep apnea implant, and the implant activator is selectively moveable toward and away from the sleep apnea implant; and a slideable engagement portion configured to activate the implant activator to cause the implant activator to move from a first position at a first end of a track to a second position a predetermined distance at a second end of the track along a body of the device.  Since application claims 9, 10, 13, & 14 are anticipated by claim 1 to Mashiach et al., the claims are not patentably distinct.
Claim 2 to Mashiach et al. further discloses wherein the power source includes a battery. Since application claim 12 is anticipated by claim 2 to Mashiach et al., the claims are not patentably distinct.
Claim 3 to Mashiach et al. further discloses wherein the implant activator includes a processor configured to regulate the power transfer to the sleep apnea implant. Since application claim 11 is anticipated by claim 3 to Mashiach et al., the claims are not patentably distinct.
Claim 4 to Mashiach et al. further discloses wherein the implant activator is configured to transfer the power to the sleep apnea implant through radiofrequency transmission. Since application claim 15 is anticipated by claim 4 to Mashiach et al., the claims are not patentably distinct.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kallmyer (US Pub. No. 2009/0270951 A1).
Regarding claim 9, Kallmyer discloses a device (Figs. 6-10) for testing a functionality of an implant unit (italicized language is treated as intended use - it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).), comprising: an implant activator 252, 254 (Figs. 6-10) configured to move from a first position to a second position (positioning mechanisms/holders seen in Figs. 7A-10) prior to final fixation of the implant unit (EXAMINER NOTE: implant unit is not positively recited as part of the claimed invention), the implant unit being configured for implantation within a body of a subject, wherein the implant activator 252, 254 includes a power source 250 (Figs. 6-10), the power source 250 is configured to transfer power from the implant activator 252, 254 to the implant unit when the implant activator is in the second position (paragraph [0091] -‘recharge a rechargeable power source carried by an IMD’), and wherein transferring power to the implant unit causes modulation of a nerve of the subject (EXAMINER NOTE: since the ‘implant unit’ is not positively recited as part of the claimed invention, the implant activator merely needs to be configured to transfer power, which it is, and depending on what the power is being transferred to would determine the result of modulation of a nerve, which is a function of the implant unit, and since the implant unit is not positively recited as part of the claimed invention, this function is not required by the prior art).  
Regarding claim 10, Kallmyer further discloses wherein power is wirelessly transferred from the implant activator 252, 254 (coils transfer energy wirelessly; paragraphs [0090]-[0091]) to the implant unit.  
Regarding claim 11, Kallmyer further discloses wherein the implant activator 252, 254 includes a processor (paragraphs [0065] & [0073]) configured to regulate the power transfer to the implant unit.  
Regarding claim 12, Kallmyer further discloses wherein the power source 250 includes a battery (paragraph [0064]).  
Regarding claim 13, Kallmyer further discloses wherein the second position is closer to the implant unit than the first position (sliding mechanisms for positioning bring the coils toward and away from the IMD - Figs. 6-10).  
Regarding claim 14, Kallmyer further discloses a slidable engagement portion (various sliding engagement mechanisms are shown in Figs. 6-10) configured to cause the implant activator 252, 254 to move toward and away from the implant unit.  
Regarding claim 15, Kallmyer further discloses wherein the implant activator 252, 254 is configured to transfer the power to the implant unit through radiofrequency transmission (paragraph [0004] - discussed as one option for energy delivery/power transfer).  
Regarding claim 16, Kallmyer further discloses an antenna (paragraphs [0070]-[0074]) on the activator configured to transmitting power to a secondary antenna (paragraphs [0070]-[0074]) of the implant unit, wherein the implant activator receives feedback from the implant unit once the implant unit is activated by implant activator (paragraphs [0070]-[0074]).  
Regarding claim 17, Kallmyer further discloses wherein the implant activator 252, 254 is configured to permit a release of the implant unit when a threshold degree of nerve modulation is reached (the activator is configured to move out of contact with the implant unit via the mechanisms shown in Figs. 6-10, so the activator is configured to be released from contact with the implant unit when a user deems necessary; regarding the ‘threshold degree of nerve modulation is reached’ language, since the ‘implant unit’ is not positively recited as part of the claimed invention, the implant activator merely needs to be configured to be released from the implant or contact therewith).  
Regarding claim 18, Kallmyer further discloses wherein the implant activator 252, 254 is configured to generate an alert when a threshold degree of nerve modulation is reached (paragraph [0065] discusses the control module having a digital signal processors which are considered to encompass an output that would signal - or alert - information to a user; the specific ‘when a threshold degree of nerve modulation’ is specific to the implant unit, which is not positively recited as part of the claimed invention; therefore, the prior art merely needs to have some element that would be capable of signaling/alerting).  

Claims 9-11, 13, 15-17, 19, & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mann et al. (US Pub. No. 2002/0055761 A1).
Regarding claim 9, Mann et al. disclose a device (Fig. 1) for testing a functionality of an implant unit (italicized language is treated as intended use - it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).), comprising: an implant activator 22 (Fig. 1) configured to move from a first position to a second position (via user placing the activator near an implanted device within the body and then pulling it away from the body) prior to final fixation of the implant unit (EXAMINER NOTE: implant unit is not positively recited as part of the claimed invention), the implant unit being configured for implantation within a body of a subject, wherein the implant activator 22 includes a power source (paragraph [0093]), the power source is configured to transfer power from the implant activator 22 to the implant unit when the implant activator 22 is in the second position, and wherein transferring power to the implant unit causes modulation of a nerve of the subject (EXAMINER NOTE: since the ‘implant unit’ is not positively recited as part of the claimed invention, the implant activator merely needs to be configured to transfer power, which it is, and depending on what the power is being transferred to would determine the result of modulation of a nerve, which is a function of the implant unit, and since the implant unit is not positively recited as part of the claimed invention, this function is not required by the prior art).  
Regarding claim 10, Mann et al. further disclose wherein power is wirelessly transferred from the implant activator 22 to the implant unit (coil is not connected via wire during its RF stimulation and power transfer described in paragraph [0093
Regarding claim 11, Mann et al. further disclose wherein the implant activator 22 includes a processor configured to regulate the power transfer to the implant unit (paragraph [0094]).  
Regarding claim 13, Mann et al. further disclose wherein the second position is closer to the implant unit than the first position (implant activator is moved via user placing the activator near an implanted device within the body -second position-  and then pulling it away from the body -first/original position).  
Regarding claim 15, Mann et al. further disclose wherein the implant activator 22 is configured to transfer the power to the implant unit through radiofrequency transmission (paragraph [0055]).  
Regarding claim 16, Mann et al. further disclose an antenna (paragraph [0093]) on the activator 22 configured to transmit power to a secondary antenna of the implant unit, wherein the implant activator receives feedback from the implant unit once the implant unit is activated by implant activator (the secondary antenna is associated with the implant unit which is not required by the claim language as it is not positively recited as part of the claimed device; since antenna of activator 22 is configured to transmit power, as discussed in paragraph [0093], it is considered capable of producing the claimed function regarding an implant unit).  
Regarding claim 17, Mann et al. further disclose wherein the implant activator 22 is configured to permit a release of the implant unit when a threshold degree of nerve modulation is reached (since implant activator is able to be removed by the user from its position of nearby the implant unit, it is considered to be capable of permitting a release of the implant unit).  
Regarding claim 19, Mann et al. further disclose a nerve modulation response detector (within the implanted stimulator 10 - paragraph [0154]), wherein the nerve modulation response detector includes at least one pair of electromyography (EMG) electrodes configured to detect muscular activity (paragraph [0154]).  
Regarding claim 20, Mann et al. further disclose wherein the implant activator 22 is configured to receive information from the nerve modulation response detector (since implant activator 22 has an antenna, a controller 20, and a programming station 30, paragraph [0093], it is considered to have the capability of receiving information).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mann et al. (US Pub. No. 2002/0055761 A1) in view of Kallmyer (US Pub. No. 2009/0270951 A1).
Regarding claim 12, Mann et al. does not explicitly disclose wherein the power source of coil 22 includes a battery.  However, Kallmyer teaches a similar system involving a coil used to externally communicate with and recharge an implanted device, wherein the power source 250 for the coil includes a battery (paragraph [0064]).  It is considered that one of ordinary skill before the effective filing date of the claimed invention would have recognized, especially in view of Kallmyer’s teachings, that a battery could be used as a source of power for the coil member in Mann et al.’s system and the modification to use such a source of power would have been well known and obvious.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        December 16, 2022